DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment, below.

In view of the abstract amendment, the previously set forth objections under specification have been withdrawn. Please see new objection, necessitated by Amendment, below.

Applicant's changes regarding “magnetohydrodynamic” for MHD are accepted. Therefore, the previously set forth objection under specification have been withdrawn.

Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive. 37 CFR 1.83(a) states: “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”. Applicant has not admitted on the record that the features claimed but not shown are “conventional”, thus the drawing objections are maintained below as they apply to the amended claims. Should Applicant admit that the claimed but not shown features are “conventional”, such will be noted with respect to the prior art. Applicant is reminded that no new matter may be added to the drawings. Examiner notes that the “explanatory figure” that was provided in the remarks would be considered to introduce new matter if formally added in an amendment, as it does not appear to have support in the originally filed disclosure. Furthermore, claim 2 is also amended based on the new matter of the “explanatory figure”. Please see new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment, below.

Applicant's arguments filed on 03/17/2022 have been fully considered but they are not persuasive. 

Applicant argues that the present invention of claim 1 differs from technical solution of EZHOV in that “a lyophobic capillary-porous partition is provided in the housing, dividing the inner cavity of said sealed housing into an evaporator cavity and a condenser cavity. A wick is arranged in the evaporator cavity being in a thermal contact with the inner surface of the wall being heated. The evaporator cavity and the condenser cavity are connected with a pipeline system to form a closed loop. The housing is filled with a single-component two-phase working fluid, wherein a liquid phase fills in the porous space of the wick, the condenser cavity and the pipeline system, and the saturated vapor fills in the space between the wick and the lyophobic partition”.
In response, Examiner respectfully disagrees. Examiner notes that the mentioned above arguments are limitations of claim 1 that have been previously addressed on the previous office action that was mailed on 12/03/2021.    
Applicant argues that the new features of the claimed invention over the prior art are the following: 
The material of which the partition is made, being the lyophobic capillary- porous material.
The partition is provided in the sealed housing in such a manner that it divides the inner cavity of said sealed housing into an evaporator cavity and a condenser cavity. This enables to form a capillary condenser-heat exchanger, i.e. to separate the liquid phase of the working fluid in the condenser cavity from the saturated vapor filing in the evaporator cavity, ensure the flow of the saturated vapor towards the interphase surface in the micropores of the lyophobic capillary-porous partition, and to remove the heat generated during condensation of the vapor on the interphase surface from the outer surface of the wall being cooled.
The condenser and the evaporator cavities are connected with a pipeline system to form a closed loop. This enables to utilize mechanical energy of the working fluid flow to obtain useful output.
In response, Examiner respectfully disagrees.
 Regarding argument (i), EZHOV teaches on Page 3.  ¶¶ 0010-0011 that “a partition 11 in the form of a truncated prism with the thickness of the upper and lower bases δ2 and δ5, the height and width h4 and S ', respectively, made of a hydrophobic material ’’,  EZHOV also indicated that “The basis of the proposed MOU is the ability of porous materials to perform the role of pumps for pumping liquids, overcoming the forces of gravity, inertia and friction to the height, due to the pore diameter of the material, the type of fluid and the force of gravity [3, p. 377] toward the apex of the cone of the capillary [3, p. 304], hydrophilic and hydrophobic (lyophilic and lyophobic) properties of the materials used, as well as the property of steam in throttling to reduce its heat content [4, p. 114].”, which is indicative that the material of EZHOV meets the claimed material.)
Regarding argument (ii), Examiner notes that the “The partition is provided in the sealed housing in such a manner that it divides the inner cavity of said sealed housing into an evaporator cavity and a condenser cavity.” are limitations of claim 1 that have been previously addressed on the previous office action that was mailed on 12/03/2021. See element (11 partition) in figure 1 located between evaporator cavity (7) and condenser cavity (8). In response to applicant's argument that “This enables to form a capillary condenser-heat exchanger, i.e. to separate the liquid phase of the working fluid in the condenser cavity from the saturated vapor filing in the evaporator cavity, ensure the flow of the saturated vapor towards the interphase surface in the micropores of the lyophobic capillary-porous partition, and to remove the heat generated during condensation of the vapor on the interphase surface from the outer surface of the wall being cooled”, it is noted that these features  are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, even if added to the claims, it appears that the features in question would result in a recitation of intended use of the claimed invention.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding argument (iii), Examiner notes that the “The condenser and the evaporator cavities are connected with a pipeline system to form a closed loop” are limitations of claim 1 that have been previously addressed on the previous office action that was mailed on 12/03/2021. see elements 9 and 10 in Figure 1 connecting the condenser cavity (8) with the evaporator cavity (7) to form a closed loop. In response to applicant's argument that “This enables to utilize mechanical energy of the working fluid flow to obtain useful output.”, it is noted that these features  are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, even if added to the claims, it appears that the features in question would result in a recitation of intended use of the claimed invention.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments regarding WEAVER with respect to claim 1 have been considered but are moot because WEAVER was not and is not relied upon to teach or disclose the limitations of claim 1 upon which Applicant argues.

Therefore, the previous rejection is maintained, modified as necessitated by Amendment, below.

Examiner notes that Applicant did not address all Examiner’s concerns regarding the Information Disclosure Statement. Applicant Indicated that a copy of the cite No 1 (KISEEV, VALERIY MIKHAYLOVICH) was provided. It appears, however, that Applicant did not attach the Appendix referenced in Applicant’s remarks nor an English translation or statement of relevance for the foreign patent documents. Accordingly, Examiner’s concerns regarding the Information Disclosure Statement are repeated below.


Information Disclosure Statement
The information disclosure statement filed on 01/25/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
In the “NON-PATENT LITERATURE DOCUMENTS” section 
Cite No 1; by (KISEEV, VALERIY MIKHAYLOVICH) is missing.
The information disclosure statement filed on 01/25/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Regarding the foreign references lined through in the IDS lack an English translation or statement of relevance.
In the “FOREIGN PATENT DOCUMENTS” section.
The foreign references that are lined through lack of an English translation or statement of relevance.  
Specification

The amendment filed 03/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In Page. 2 “The wall being heated and the wall being cooled forming the sealed housing are made in the form of two cylindrical shells arranged coaxially to form an annular cavity having closed ends, wherein a heat-generating source is arranged along the axis of the housing.”
In Page. 3 “The wall 2 being heated and the wall 3 being cooled forming the sealed housing 1 are made in the form of two cylindrical shells arranged coaxially to form an annular cavity having closed ends, wherein a heat-generating source (not shown in the figures) is arranged along the axis of the shells housing.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the housing may be made in the form of two cylindrical shells” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 has been amended to recites the limitation “the wall being heated and the wall being cooled forming the sealed housing are made in the form of two cylindrical shells arranged coaxially to form an annular cavity having closed ends, wherein a heat-generating source is arranged along the axis of the housing”. This limitation does not appear to have support in the disclosure, Examiner notes Figure 1 does not illustrate that the housing is made in the form of two cylindrical shells. Accordingly, the limitation adds new matter to the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the working fluid in the form of a liquid metal” which lacks of appropriate antecedent basis.  It appears that “the housing is filed with” is redundant in view of claim 1, and that claim 3 should read “wherein the working fluid is in the form of a liquid metal”.  To expedite prosecution, examiner interprets “the working fluid in the form of a liquid metal” to read as “wherein the working fluid is in the form of a liquid metal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by EZHOV (RU-2168136-C2: cited by Applicant: Machine Translation was previously provided by Examiner).

Regarding claim 1, EZHOV teaches A pressure capillary pump (FIG 1), characterized in that it comprises a sealed housing (1) comprising a wall being heated (6) and a wall being cooled (see the first Figure, right wall with label Q->), a lyophobic capillary-porous partition (11; EZHOV teaches on Page 3.  ¶¶ 0010-0011 that “a partition 11 in the form of a truncated prism with the thickness of the upper and lower bases δ2 and δ5, the height and width h4 and S ', respectively, made of a hydrophobic material’’ and “hydrophilic and hydrophobic (lyophilic and lyophobic) properties of the materials used”) that divides an inner cavity of the sealed housing into an evaporator cavity (7) and a condenser 5cavity (8), (see element 11 located between evaporator cavity 7 and condenser 5cavity 8), a wick arranged in the evaporator and being in thermal contact with the inner surface of the wall being heated cavity (EZHOV teaches on Page. 2 ¶ 0007 that “the evaporation and condensation zones are located on opposite walls and are equipped with a capillary-porous structure”), a pipeline system (see elements 9, 10) connecting the condenser cavity with the evaporator cavity to form a closed loop (see FIG 1),
 wherein the housing (1) is filled with a single-component two-phase working fluid (EZHOV teaches on Page. 4 ¶ 0013 that “Before starting work, each element is filled with a working fluid”, also EZHOV teaches on Page. 5-6 ¶ 0014 an example of the operation using water which is single-component working fluid),
 wherein a porous space of the wick, the condenser (8) cavity and the pipeline system (9,10) are filled with a liquid phase of the working fluid (EZHOV teaches on Page. 5 ¶ 0013 that “the working fluid is sucked in by the conical capillaries of the hydrophilic material of the heated liquid transport zone 9”, “again is sucked in by the conical capillaries of the hydrophilic material of the zone of transport of the cooled liquid 10”, and “condensation mode. Moreover, in addition to heating the liquid in the heating and evaporation zone 7 and transporting it through zone 9 to the cooling and condensation zone 8”), 
While a 10part of the evaporator cavity between the wick and the lyophobic capillary-porous partition (11) is filled with saturated vapor of the working fluid (EZHOV teaches on Page. 3 ¶ 0010 that “when all the liquid moving in the pores of the materials of the heating and evaporation zone 7 evaporates, the resulting vapor is throttled through the nozzles 12”, and “the inlet holes of which the grooves of the steam collector 13 are provided, made on the vertical surface of the partition 11 adjacent to the zone evaporation 7”, which indicates that the partition 11 is also filled with vapor).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over EZHOV (RU-2168136-C2: cited by Applicant: Machine Translation was previously provided by Examiner) in view of WEAVER (US 9651032 B2: previously cited).

Regarding claim 2, EZHOV does not teach the wall being heated and the wall being cooled forming the sealed housing are made in the form of two cylindrical shells arranged coaxially to form an annular cavity having closed ends, wherein a heat-generating source is arranged along the axis of the housing.
WEAVER teaches a pressure capillary pump system having a sealed housing (178), a wall being heated and a wall being cooled forming the sealed housing, (see WEAVER’s Figure 7 annotated by Examiner), wherein the wall being heated and the wall being cooled forming the sealed housing are made in the form of two cylindrical shells (see elements 180, and 178 (two cylindrical shells) in WEAVER’s Figure 7 annotated by Examiner), arranged coaxially to form an annular cavity (182) having closed ends (see elements 152, and 154 in FIG 6), wherein a heat-generating source is arranged along the axis of the housing (see 162 in WEAVER’s Figure 7 annotated by Examiner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the housing of EZHOV with the wall being heated and the wall being cooled forming the sealed housing are made in the form of two cylindrical shells arranged coaxially to form an annular cavity having closed ends, wherein a heat-generating source is arranged along the axis of the housing, as taught by WEAVER, to improve the housing of EZHOV by increasing the pressure-resistance of the housing (see WEAVER Col.5 lines 40-45). Furthermore, EZHOV in view of WEAVER further discloses wherein a heat generating source is arranged along the axis of the shells (see EZHOV element “Q[Wingdings font/0xE0]” in the first figure; element 162 in FIG 7).

    PNG
    media_image1.png
    745
    1013
    media_image1.png
    Greyscale

WEAVER’s Figure 7 annotated by Examiner 

Regarding claim 3, EZHOV does not teach the pump comprises at least one liquid-metal magnetohydrodynamic MHD generator, wherein the housing is filled with the working fluid in the form of a liquid metal.
WEAVER teaches the pressure capillary pump system comprises at least one liquid-metal ma magnetohydrodynamic MHD generator (172; FIG 5) the housing is filled with a working fluid in the form of a liquid metal (WEAVER teaches in Col. 6 lines 4-14 that “In some embodiments, such fluid includes a metal with a relatively low melting point, i.e., a melting point less than 100 degrees Celsius (°C.) (212 degrees Fahrenheit (F.)) at atmospheric pressure. Such metals include, without limitation, alkali metals such as Sodium, cesium, and potassium, and other metals such as mercury and gallium. Alternatively, metals with any liquefaction temperature at any pressure that enable operation of LVG 150 as described herein are used. Some of the embodiments with liquid metals do not require the use of nanoparticles”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified EZHOV to incorporate the teachings of
WEAVER by using liquid-metal as working fluid in order to take advantages of the liquid-metal material properties such as been magnetically attractive which is essential in this type of application as it well known in the art. Furthermore, including the magnetohydrodynamic MHD generator would allow the pressure capillary pump system to generate power (see WEAVER Col. 8 lines 35-40).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763